Citation Nr: 1549314	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-04 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for diabetes mellitus, type 2.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2012; a statement of the case was issued in December 2013; and a substantive appeal was received in February 2014.   

The Veteran presented testimony at a Board hearing in August 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to service connection for skin cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran has ischemic heart disease that is presumed to be related to exposure to herbicide agents during his active military service in Thailand.

2.  Resolving all doubt in the Veteran's favor, the Veteran has diabetes mellitus, type 2 that is presumed to be related to exposure to herbicide agents during his active military service in Thailand.

3.  Resolving all doubt in the Veteran's favor, the Veteran has prostate cancer that is presumed to be related to exposure to herbicide agents during his active military service in Thailand.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for ischemic heart disease have been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for entitlement to service connection for diabetes mellitus, type 2 have been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

3.  The criteria for entitlement to service connection for prostate cancer have been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004). 

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Certain diseases associated with exposure to herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a)(West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).

The Veteran has claimed exposure to herbicides while stationed in Thailand. VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10. (q).

In this case, the Veteran seeks service connection for ischemic heart disease, prostate cancer, and diabetes mellitus type 2, all to include as due to exposure to Agent Orange.

The Veteran's military service records show service in the Udorn air base, in Thailand (VBMS, 1/17/12).  His military occupation specialty was weapons mechanic.  See DD 214 (VBMS, 9/17/14).

During his June 2015 Board hearing, the Veteran testified that while stationed in Thailand, he served near the perimeter of the base (close enough to see the fence). Specifically, he stated that he served on the flight line.   

The evidence of record clearly establishes that the Veteran had service at one of the designated Thailand military bases.  He also served on active duty for a period of the Vietnam era during which VA has acknowledged that herbicides were used near those air base perimeters in Thailand.  At his August 2015 Board hearing, it was indicated that the Veteran's MOS as a weapons mechanic placed him at the perimeter of the military base. 

In light of the above, the Board finds that the appellant had service in Udorn, Thailand and his duties placed him on the perimeter of the air base.  As such, he is presumed to have been exposed to herbicides.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Post-service treatment records confirm the Veteran's diagnoses of ischemic heart disease (coronary artery disease and hypercholesterolemia) (VBMS, 1/9/12 and 1/23/12); prostate cancer (VBMS, 1/9/12); and diabetes mellitus (VBMS, 1/9/12).  Therefore, service connection is warranted for ischemic heart disease, prostate cancer, and diabetes mellitus on a presumptive basis due to herbicide exposure. 

In sum, resolving all doubt in favor of the Veteran, the weight of the evidence establishes that the Veteran has diagnoses of ischemic heart disease, prostate cancer, and diabetes mellitus, and that he had presumed herbicide exposure during service.  As such, service connection is warranted for the claimed disabilities on a presumptive basis. 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e).


ORDER

Entitlement to service connection for ischemic heart disease is granted.

Entitlement to service connection for diabetes mellitus, type 2 is granted.

Entitlement to service connection for prostate cancer is granted.


REMAND

Skin cancer
Skin cancer is not listed among the disabilities associated with exposure to herbicide agents.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  Consequently, service connection for skin cancer is not presumed based on the Veteran's exposure to herbicides.  The Board finds that a VA examination is warranted to determine if the Veteran's skin cancer is due to such exposure.  

Additionally, the Board notes that the diagnosis of basal cell carcinoma is documented in a November 2011 correspondence from Dr. Brian Wayne (VBMS, 1/9/12).  There are no treatment records from Dr. Brian Wayne and the Little Rock Dermatology Clinic at which the Veteran was treated.  The RO should ask the Veteran to complete an Authorization and Consent Form if he wishes VA to retrieve those records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to either submit records from the Little Rock Dermatology Clinic (Dr. Brian Wayne) or submit an Authorization and Consent Form if he wishes these treatment records to be incorporated into the claims file.

2.  The Veteran should be afforded a VA dermatological examination for the purpose of determining the nature and etiology of the Veteran's skin cancer.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin cancer is causally related to the Veteran's exposure to Agent Orange during service (from June 1967 to June 1968).   

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

Additionally, the examiner should note that the Board has determined that the Veteran was exposed to Agent Orange during service.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


